DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention 1 and Claims 1-18 in the response to restriction requirements filed 10/18/22 is acknowledged.  

Status of Claims
Claims 19-30 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-18 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first, second, and third number of pillars rows in a first portion”, as Claim 8 recites, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites that “a first portion” (e.g., one block) includes first, second, and third numbers of rows, which is not supported by the specification, since one block has only one number of rows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-10 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 5: Claim 5 recites: “a first dielectric material contacting the levels of conductive materials in the second portion, a second dielectric material contacting the levels of conductive materials in the third portion, and a third material between the first and second dielectric materials”. The recitation related to the second dielectric material is not clear, since contradicts with the specification of the application, which teaches (Fig. 8 and corresponding paragraphs of the specification), that the first dielectric structure 424 has only two materials – 424L and 424P, wherein 424L contacts levels of conductive materials in the second and third portions (e.g., as the second and second portions are identified by Claim 1, on which Claim 5 depends).
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 5 was interpreted in accordance with the specification of the application as: “a first dielectric material contacting the levels of conductive materials in the second portion and third portions, and a second material is surrounded by the first dielectric materials”.
In re Claim 6: In view of interpretation of Claim 5, a limitation of Claim 6: “the first and second dielectric materials… include a same material” is not considered. 
In re Claim 7: In view of interpretation of Clam 5, a limitation of Claim 7: “the third material of the second dielectric structure includes polysilicon”, for this Office Action, was interpreted as: “the second material of the second dielectric structure includes polysilicon”.
In re Claim 8: Claim 8 recites: “the first portion includes a first number of the rows of pillars; the first portion includes a second number of the rows of pillars; the first portion includes a third number of the rows of pillars”. The recitation is unclear, since contradicts with the specification of the application, teaching that a first portion (e.g., a first block) has only one number of rows of pillars, a second block (e.g., the second portion) has its own number of pillars, and a third block (e.g., the third portion) has its own number of rows of pillars.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 8 was interpreted in accordance with the specification of the application as: “the first portion includes a first number of the rows of pillars; the second portion includes a second number of the rows of pillars; the third portion includes a third number of the rows of pillars”
In re Claims 9-10: Claims 9-10 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
In re Claim 14: Claim 14 recites: “the first block includes first conductive regions electrically separated from each other and located over the first control gates; the second block includes second conductive regions electrically separated from each other and located over the first control gates; the second block includes third conductive regions electrically separated from each other and located over the third control gates; and the first, second, and third conductive materials are located on a same level of apparatus”.  There are multiple uncertainties in Claim 14. First, Claim 14 depends on Claim 11 which does not recite: “first (or second or third) control gates”, but recites: “first (or second or third) group of control gates”, each group belonging to a corresponding first (or second or third) block, and Claim 14 does not clarify how “first (second, third) control gates” are related to (first, second third) group of control gates”. Second, it is unclear, why second block includes “first control gates” and “third control gates”. Third, it is unclear what “first, second, and third conductive materials” are: Claim 14 does not recite “conductive materials” earlier, and Claim 11, on which Claim 14 depends, does not recite them either.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above-cited limitations of Claim 14 were interpreted as: “the first block includes first conductive regions electrically separated from each other and located over the first group of control gates; the second block includes second conductive regions electrically separated from each other and located over the second group of control gates; the third block includes third conductive regions electrically separated from each other and located over the third group of control gates, the first, second, and third conductive regions are located on a same level of apparatus”. 
In re Claim 15: Claim 15 recites (line 7): “the third first memory cells”. The recitation is unclear and appropriate correction is required.
For this Office Action, the recitation of line 7 was interpreted as: “the third memory cells”.
In re Claim 18: Claim 18 has some of the issues that are identified for Claim 14. 
Appropriate corrections are required.
For this Office Action, Claim 18 was interpreted in a manner similar to that of Claim 14.
In re Claims 16-17: Claims 16-17 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1, 2, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2019/0296034) in view of Oike (US 2020/0321350).
In re Claim 1, Nagashima teaches an apparatus comprising (Figs. 1 and 3):
levels of conductive materials WL (paragraph 0024) interleaved with levels of dielectric materials 16 (paragraph 0027);
memory cell strings including respective pillars MP (paragraph 0020) extending through the levels of conductive materials WL and the levels of dielectric materials 16;
a first dielectric structure ST (left in Fig. 3, paragraph 0021) formed in a first slit through the levels of conductive materials WL and the levels of dielectric materials 16;
a second dielectric structure ST (middle in Fig. 3) formed in a second slit through the levels of conductive materials and the levels of dielectric materials; and
the first dielectric structure, ST left, and the second dielectric structure, ST middle, separating the levels of conductive materials WL, the levels of dielectric materials 16, and the pillars MP into a first portion (to the left from ST left), a second portion (between ST left and ST middle), and a third portion (to the right from ST middle), wherein,
the first dielectric structure is between the first and second portions and includes a first width (as an average width of ST left), and
the second dielectric structure is between the second and third portions and includes a second width (as an average width of ST middle), and 
the first width is equal to the second width (they are shown as being the same and Nagashima does not teach that different dielectric structures are created differently).
Nagashima does not teach that the first width is less than the second width.
Oike teaches (Figs. 5 and 7) a first dielectric structure SHE (between SU0 and SU1 in Fig. 5) having a first width and a second dielectric structure SLT (between SU1 SU2 in Fig. 5) having a second width, wherein the first width is less than the second width.
Nagashima and Oike teach analogous art directed to three-dimensional memories comprising memory blocks separating from each other by dielectric structures, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Nagashima device in view of the Oike device, since they are from the same field of endeavor, and Oike created a successfully operated device. 
Although the above-described dielectric structures of Oike with different widths are provided between memory sub-blocks, while Nagashima teaches dielectric structures between memory blocks, one of ordinary skill in the art before filing the application would modify the Nagashima device by creating his combined dielectric structure as comprising alternating dielectric structures with first and second widths, the first width being less than the second width, if such design modification of the combined dielectric structure is preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a changes in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. In addition, such a modification is a designer choice, since it involves a mere change in the size of a component: In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A); accordingly, the limitation related to different widths has no patentable weight.
In re Claim 2, Nagashima/Oike teaches the apparatus of Claim 1 as cited above. 
Nagashima further teaches (Figs. 1 and 3) that the first dielectric structure ST includes a dielectric material S1 (paragraph 0021) contacting the levels of dielectric materials 16 in the first portion and the levels of dielectric materials in the second portion.
In re Claim 8, Nagashima/Oike teaches the apparatus of Claim 1 as cited above, wherein the first dielectric structures of Nagashima are created by having the smaller width than those of the second dielectric structures.
Nagashima further teaches (Fig. 1) that the pillars MP are arranged in rows parallel to a length of the first dielectric structure ST, wherein: the first portion includes a first number of the rows of pillars; the first portion (e.g., “the second portion”, in accordance with the claim interpretation) includes a second number of the rows of pillars; the first portion (e.g., “the third portion” in accordance with the claim interpretation) includes a third number of the rows of pillars; and the first number of the rows of pillars, the second number of the rows of pillars, and the third number of the rows of pillars are equal (paragraph 0019 teaches that all memory blocks are created as identical).
In re Claim 9, Nagashima/Oike teaches the apparatus of Claim 8 as cited above.
Nagashima does not teach that the first number of the rows of pillars (in a memory block) is 16 – in his Fig. 1, he shows the number being 4.
Oike teaches (Fig. 5) that a first number of rows of pillar in a single memory block ABLK is equal 16.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nagashima/Oike structure of Claim 8 by creating the first number of pillars being 16, if such number of pillars for a memory block is chosen by the manufacturer. However, even if Oike would not teach the number 16, the limitation of Claim 9 is not patentable, since 16, in comparison with 4 taught by Nagashima, is related only to a multiplication. And MPEP Part 2100 VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts, teaches that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In re Claim 10, Nagashima/Oike teaches the apparatus of Claim 1 as cited above.
Nagashima further teaches (Fig. 1, paragraph 0030, while Oike clearly shows in Fig. 11) the apparatus, further comprising:
a single staircase structure formed from the levels of conductive materials in the first portion (above top ST);
a single staircase structure formed the levels of conductive materials in the second portion (between the top and middle STs); and
a single staircase structure formed from the levels of conductive materials in the third portion (between the middle and bottom STs).
In re Claim 11, Nagashima teaches an apparatus comprising (Figs. 1 and 3):
a first block 101 (to the left from a left ST in Fig. 3, paragraph 0019) including first memory cells (paragraph 0016) and a first group of control gates WL (paragraph 0024) for the first memory cells, and first dielectric materials 16 (paragraph 0027) interleaved with the first group of control gates WL;
a second block 101 (to the right from the left ST in Fig. 3, paragraph 0019) including second memory cells and a second group of control gates WL for the second memory cells, and second dielectric materials 16 interleaved with the second group of control gates WL;
a third block 101 (to the right from the middle ST in Fig. 3, paragraph 0019) including third memory cells and a third group of control gates WL for the third memory cells, and third dielectric materials 16 interleaved with the third group of control gates;
a first dielectric structure – the left ST in Fig. 3 (or the top ST in Fig. 1, paragraph 0021) between the first and second blocks and electrically separating the first group of control gates from the second group of control gates (paragraph 0021); and
a second dielectric structure – the middle ST (in Figs. 1 and 3) between the second and third blocks and electrically separating the second group of control gates from the third group of control gates, wherein,
the first dielectric materials 16 of the first block include a first dielectric material including a first edge adjacent the first dielectric structure (the left ST in Fig. 3),
the second dielectric materials 16 of the second block include a second dielectric material including a second edge adjacent the first dielectric structure, (left ST in Fig. 3) and a third edge adjacent the second dielectric structure (the middle ST),
the third dielectric materials of the third block include a third dielectric material including a fourth edge adjacent the second dielectric structure (the middle ST), wherein 
the first, second, and third dielectric materials 16 are located on a same level of the apparatus (as shown in Fig. 3), and
a distance between the first and second edges is the same as a distance between the third and fourth edges.
Nagashima does not teach an apparatus in which a distance between the first and second edges is less than a distance between the third and fourth edges.
Oike teaches an apparatus (Figs. 4 and 9) in which a distance between first and second edges (e.g., a width of a dielectric structure SHE) is less than a distance between third and fourth edges (e.g., a width of dielectric structure SLT to the right from SHE). Oike further explicitly teaches (Fig. 4) that dielectric structures SHE and SLT separating different memory sub-blocks SUi in a single memory block ABLK alternate with each other in a direction Y, which is a direction of sequential dispositions of SHE and SLT. 
Although the above-described dielectric structures of Oike are provided between memory sub-blocks, while Nagashima teaches dielectric structures between memory blocks, one of ordinary skill in the art before filing the application would modify the Nagashima device by creating his combined separation dielectric structure as comprising  dielectric structures with alternating first and second widths, accordingly, e.g., with alternating first and second distances separating different memory blocks, the first distance being less than the second distance, if such a design modification of the combined dielectric structure is preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. In addition, such a modification is a designer choice, since it involves a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A), and, accordingly, the limitation is not viewed as a patentable limitation.
In re Claim 12, Nagashima/Oike teaches the apparatus of Claim 11 as cited above, wherein, as is clear from Claim 11, the first dielectric structure includes a width less than a width of the second dielectric structure.
In re Claim 13, Nagashima/Oike teaches the apparatus of Claim 11 as cited above, wherein ST structures of Nagashima are created as alternating structures having two different widths (per Oike), as shown for Claim 11. 
	Nagashima/Oike teaches the apparatus further comprising (Nagashima, Figs. 1 and 3):
a fourth block – to the right from right ST (Fig. 3) including fourth memory cells (within MP, fourths pillars MP are shown in Fig. 1 as disposed under the lowest ST), and a fourth group of control gates WL for the fourth memory cells, and fourth dielectric materials 16 interleaved with the fourth group of control gates; and
a third dielectric structure – the lowest ST in Fig. 1 and the right ST in Fig. 3 - between the third and fourth blocks and electrically separating the third group of control gates from the fourth group of control gates, wherein,
the third dielectric material 16 (of the third block) includes a fifth edge adjacent the third dielectric structure, and 
the fourth dielectric materials 16 of the fourth block include a fourth dielectric material 16 located on the same level as the first, second, and third dielectric materials 16, 
the fourth dielectric material 16 including a sixth edge adjacent the third dielectric structure, and 
a distance between the fifth and sixth edges is less than the distance between the third and fourth edges – obviously, when the first and third dielectric structures are created with a smaller width than that of the second dielectric structure, as explained for Claim 11.
In re Claim 14, Nagashima/Oike teaches the apparatus of Claim 11 as cited above. 
Nagashima further teaches (Fig. 1-3, paragraph 0024) that: 
the first block includes a first conductive region SGD located over the first control gates WL (e.g., “over the first group of control gates”, in accordance with the claim interpretation); 
the second block includes a second conductive region SGD located over the first control gates (e.g., “over the second group of control gates WL”, in accordance with the claim interpretation); 
the second block (e.g., “the third block”, in accordance with the claim interpretation) includes a third conductive region SGD located over the third control gates; and 
the first, second, and third conductive materials (e.g., “the first, second, and third conductive regions”, in accordance with the claim interpretation) are located on a same level of the apparatus and include respective lengths parallel to lengths of the first and second dielectric structures: Fig. 1 shows that lengths of dielectric structures ST extend in x direction, and Fig. 2 shows that SGD also extends in x direction.
Nagashima does not teach that each of first, second, and third conductive regions include multiple regions electrically separated from each other.
Oike teaches (Fig. 7, paragraph 0055) that each block (between adjacent dielectric structures SLT) includes multiple conductive regions 24 (SGDc, SGDb, SCDa) electrically separated from each other and located over groups of control gates WL, wherein each of the conductive region SGD is connected to a corresponding select transistor ST1c, ST1b, or ST1c.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nagashima/Oike apparatus of Claim 11 by substituting its single select transistor in each block with three select transistors, each connected to a corresponding gate line/conductive region (per Oike), if such structure of a memory is preferred: there are multiple applications using more than one drain select transistor in the memory device.
In re Claim 15, Nagashima teaches an apparatus comprising (Figs. 1-3): 
a first block – above a top ST (paragraphs 0019-0021) in Fig. 1 or to the left from left ST in Fig. 3 - including first memory cells – within pillars MP (paragraph 0020) and a first group of control gates WL (paragraph 0024) for the first memory cells; 
a second block – between the top ST and second from the top ST in Fig. 1 or between the left and middle ST in Fig. 3 - and including second memory cells – within pillars MP and a second group control gates WL for the second memory cells; 
a third block – a third from the top in Fig. 1 or between middle and right STs in Fig. 3 - including third memory cells (within MP) and a third group of control gates WL for the third first memory cells; 
a first dielectric structure ST – being the top ST in Fig. 1 - between the first and second blocks and electrically separating the first group of control gates from the second group of control gates (paragraph); and 
a second dielectric structure ST – being the second from the top ST in Fig. 1 - between the second and third blocks and electrically separating the second group of control gates from the third group of control gates, wherein,
the first group of control gates of the first block includes a first control gate including a first edge adjacent the first dielectric structure (as in Fig. 3), 
the second group of control gates of the second block includes a second control gate including a second edge adjacent the first dielectric structure, and a third edge adjacent the second dielectric structure (as in Fig. 3), 
the third group of control gates of the third block includes a third control gate including a fourth edge adjacent the second dielectric structure ST, wherein 
the first, second, and third control gates are located on a same level of the apparatus, and 
a distance between the first and second edges is the same as a distance between the third and fourth edges – all STs in the Nagashima structures are identical and have the same average width.
Nagashima does not teach a structure in which the distance between the first and second edges is less than the distance between the third and fourth edges, e.g., a structure in which a width of the first dielectric structure is less than a width of the second dielectric structure.
Oike teaches an apparatus (Figs. 4 and 9) in which a distance between first and second edges (e.g., a width of a dielectric structure SHE) is less than a distance between third and fourth edges (e.g., a width of dielectric structure SLT to the right from SHE). Oike further explicitly teaches (Fig. 4) that dielectric structures SHE and SLT separating different memory sub-blocks SUi in a single memory block ABLK alternate with each other in a direction Y (which is a direction of sequential dispositions of SHE and SLT). 
Although the above-described dielectric structures of Oike are provided between memory sub-blocks, while Nagashima teaches dielectric structures between memory blocks, one of ordinary skill in the art before filing the application would modify the Nagashima device by creating his combined separation dielectric structure comprising  alternating dielectric structures with first and second widths, accordingly, e.g., with alternating first and second distances separating different memory blocks, the first distance being less than the second distance, if such a design modification of the combined dielectric structure is preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. In addition, such a modification is a designer choice, since it involves a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A), and, accordingly, the limitation is not viewed as a patentable limitation.
In re Claim 16, Nagashima/Oike teaches the apparatus of Claim 15 as cited above, including STs between memory blocks created such as alternating and adjacent STs have different thicknesses, with the first ST (the left ST in Fig. 3 of Nagashima) having a less thickness than the middle ST. 
Nagashima/Oike teaches the apparatus, further comprising (Nagashima, Fig. 3): 
a fourth block – to the right from the right ST - including fourth memory cells and a fourth group of control gates for the fourth memory cells (paragraphs 0019-0020, e.g., wherein the apparatus has more than three memory blocks, for example, from four to six memory blocks – Oike shows a memory having four memory blocks in Fig. 3 and a memory having six memory blocks in Fig. 4); and 
a third dielectric structure – a right ST in Fig. 3 (of Nagashima) - between the third and fourth blocks and electrically separating the third group of control gates from the fourth group of control gates (paragraphs 0019-0021), wherein, 
the third control gate includes a fifth edge adjacent the third dielectric structure (as shown in Fig. 3), and 
the fourth group of control gates includes a fourth control gate WL (as in Fig. 3) located on the same level as the first, second, and third control gate, 
the fourth control gate including a sixth edge adjacent the third dielectric structure, and 
a distance between the fifth and sixth edges is less than the distance between the third and fourth edges – as it is shown for Claim 15, STs have alternating widths, and the left ST has a smaller width than the middle ST, accordingly, the right ST having the same width as the left ST, and being less than the width of the middle ST.
In re Claim 17, Nagashima/Oike teaches the apparatus of Claim 15 as cited above. 
Nagashima further teaches (Fig. 1, paragraph 0030, while Oike clearly shows in Fig. 11) the apparatus, further comprising:
a single staircase structure formed from the first group of control gates (above top ST);
a single staircase structure formed the second group of control gates (between the top and middle STs); and
a single staircase structure formed from the third group of control gates (between the middle and bottom STs).
In re Claim 18, Nagashima/Oike teaches the apparatus of Claim 15 as cited above.
Nagashima further teaches (Fig. 1-3) that: 
the first block includes a first conductive region SGD located over the first control gates WL, the first conductive region forming (a) part of respective select line of the first block; 
the second block includes a second conductive region SGD located over the first control gates (e.g., “over the second group of control gates WL”, in accordance with the claim interpretation), the second conductive region forming (a) part of respective select line of the second block; 
the third block includes a third conductive region SGD located over the third control gates, the third conductive region forming (a) part of respective select line of the third block.
Nagashima does not teach that each of first, second, and third conductive regions include multiple regions electrically separated from each other.
Oike teaches (Fig. 7, paragraph 0055) that each block (between dielectric structures SLT) includes multiple conductive regions 24 (SGDc, SGDb, SCDa) forming parts of respective select lines in each block, the conductive regions being electrically separated from each other and located over corresponding groups of control gates WL, wherein each of the conductive region SGD is a select line connected to a corresponding select transistor ST1c, ST1b, or ST1a.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nagashima/Oike apparatus of Claim 15 by substituting its single select transistor in each block with three select transistors, each connected to a corresponding gate select line/conductive region (per Oike), if such structure of a memory is preferred: there are multiple applications using more than one drain select transistor in the memory device.

As far as the claims are understood, Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima/Oike in view of Lee (US 2020/0091188). 
In re Claim 3, Nagashima/Oike teaches the apparatus of Claim 2 as cited above, including the first dielectric material S1 of the first dielectric structure SI, wherein S1 is either a metal oxide or a silicon nitride (Nagashima, paragraph 0051). 
Nagashima further teaches that the levels of dielectric materials 16 are created from silicon oxide (paragraph 0055). 
Nagashima/Oike does not teach that the dielectric material of the first dielectric structure and the levels of dielectric materials include a same material. 
Lee teaches (Figs. 4, 11, paragraphs 0047, 0115) that a dielectric material 161 of a dielectric structure SI separating memory blocks is silicon oxide and that level dielectric materials 101 (Fig. 8D, paragraph 0081) is also silicon oxide. 
Lee further teaches that the dielectric structure SI comprises two materials - silicon oxide 161 disposed along walls of the dielectric structure, and a conductive material 163, such as a metal or a semiconductor (paragraph 0115) surrounded by 161.
Nagashima/Oike and Lee teach analogous arts directed to memories comprised multiple memory blocks separated by dielectric structures, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Nagashima/Oike apparatus in view of the Lee apparatus, since they are from the same field of endeavor, and Lee created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nagashima/Oike apparatus of Claim 2 by substituting its dielectric structures with dielectric structures created in a manner taught by Lee - from silicon oxide surrounding a conductive core, if such design of dielectric structure is preferred by the manufacturer, inherently creating the level dielectrics made from the same as the dielectric of the dielectric structures. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 4, Nagashima/Oike teaches the apparatus of Claim 2 as cited above including the first dielectric material S1 of the first dielectric structure SI, wherein S1 is either a metal oxide or a silicon nitride (Nagashima, paragraph 0051). 
Nagashima further teaches (Figs. 1 and 3) that the levels of dielectric materials 16 include silicon dioxide (paragraph 0055; please, be reminded that names “silicon oxide” and “silicon dioxide” are used in the art interchangeably for a material having a chemical formula SiO2).
Nagashima/Oike does not teach that the dielectric material of the first dielectric structure is also silicon oxide. 
Lee teaches (Figs. 4, 11, paragraphs 0047, 0115) that a dielectric material 161 of a dielectric structure SI separating memory blocks is silicon oxide. Lee further teaches that the dielectric structure SI comprises two materials - silicon oxide 161 disposed along walls of the dielectric structure, and a conductive material 163, such as a metal or a semiconductor (paragraph 0115) surrounded by 161.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nagashima/Oike apparatus of Claim 2 by substituting its dielectric structures with dielectric structures created in a manner taught by Lee - from silicon oxide surrounding a conductive core, if such design of dielectric structure is preferred by the manufacturer, inherently creating the level dielectrics being made from the same as the dielectric of the dielectric structure. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
In re Claim 5, Nagashima/Oike/Lee teaches the apparatus of Claim 4 as cited above, wherein the second dielectric structure – SI of Nagashima – includes (Nagashima, Figs. 1 and 3, paragraph 0021):
a first dielectric material S1 contacting the levels of conductive materials in the second portion;
a second dielectric material S1 contacting the levels of conductive materials in the third portion; and
a third material S2 between the first and second dielectric materials.
In re Claim 6, Nagashima/Oike/Lee teaches the apparatus of Claim 5, wherein the first and second dielectric materials of the second dielectric structure include a same material (as interpreted). 
In re Claim 7, Nagashima/Oike/Lee teaches the apparatus of Claim 6 as cited above, wherein the third material of the second dielectric structure includes polysilicon (in accordance with the claim interpretation, and based on Claim 5, since polysilicon is a form of silicon: - see paragraph 0045 of Wu et al. US 2020/0105909, for inherency of the statement, and in accordance).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/31/22